Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 9, 13, 17, 24, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of copending Application No. 15/967,133 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the claims of the reference application.
5.	Specifically, Claim 9 of the reference application is drawn to a method of fabricating a photomask, therein referred to as manufacturing an extreme ultraviolet mask, comprising forming a plurality of multilayers of reflecting films over a substrate, wherein the plurality of multilayers of reflecting films includes forming the plurality of multilayers of reflecting films including alternately stacked layers of Mo and Si, forming a capping layer over the plurality of multilayers of reflecting films, forming an absorption layer over the capping layer, forming a first photoresist layer over the absorption layer, therein taught (Paragraphs [0083-0084]) by the reference application by the limitation of “patterning an absorber layer,” patterning portions of the first photoresist layer and the absorption layer, thereby forming first openings in the absorption layer, wherein the first openings expose portions of the capping layer, removing remaining portions of the first photoresist layer, therein taught (Paragraphs [0083-0084]) by the reference application by the limitation of “patterning an absorber layer,” forming a second photoresist layer over portions of the absorption layer, wherein the second photoresist layer covers at least the first openings, therein taught (Paragraphs [0085-0088]) by the 
6.	Claims 10 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of copending Application No. 15/967,133 (reference application) in further view of the complete disclosure of the reference application. This is a provisional nonstatutory double patenting rejection.
7.	Specifically, Claim 9 of the reference application is drawn to a method of fabricating a photomask as claimed in Claims 9 and 24 of the instant application. Furthermore, the reference application teaches (Paragraph [0073]) forming the substrate over a blind layer, therein referred to as a conductive backside coating layer, wherein the blind layer is a CrN layer.
8.	Claims 11-12 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of copending Application No. 15/967,133 (reference application) in further view of the complete disclosure of the reference application. This is a provisional nonstatutory double patenting rejection.

10.	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of copending Application No. 15/967,133 (reference application) in further view of the complete disclosure of the reference application. This is a provisional nonstatutory double patenting rejection.
11.	Specifically, Claim 9 of the reference application is drawn to a method of fabricating a photomask as claimed in Claim 9 of the instant application. Furthermore, the reference application teaches (Paragraph [0077]) forming the capping layer including forming the capping layer comprising Ruthenium (Ru).
12.	Claims 15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of copending Application No. 15/967,133 (reference application) in further view of the complete disclosure of the reference application. This is a provisional nonstatutory double patenting rejection.
13.	Specifically, Claim 9 of the reference application is drawn to a method of fabricating a photomask as claimed in Claims 9 and 24 of the instant application. Furthermore, the reference application teaches (Paragraph [0078-0080]) forming the absorption layer, therein an absorbing layer and an anti-reflection layer, includes forming the absorption layer including a bilayer of TaBO and CrO.
14.	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of copending Application No. 15/967,133 (reference application) in further 
15.	Specifically, Claim 9 of the reference application is drawn to a method of fabricating a photomask as claimed in Claim 9 of the instant application. Furthermore, the reference application teaches (Paragraph [0074]) the substrate comprises a low thermal expansion material.
16.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
19.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozakai et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/043147 A1, publication date: Mar. 24, 2016, English language equivalent cited herein: United States Patent Publication No. US 2017/0263444 A1), hereinafter Kozakai.
Claims 1-8, Kozakai teaches (Paragraph [0068]) a method of fabricating a photomask, therein a reflective mask. Kozakai teaches (Paragraphs [0086-0104]) forming a protection layer, therein a conductive underlying film and/or buffer film, wherein the conductive underlying film may comprise both an uppermost layer and a lower layer conductive film, over a substrate. Kozakai teaches (Paragraphs [0105-0111]) forming a plurality of multilayers of reflecting films over the protection layer.  Kozakai teaches (Paragraphs [0112-0117]) forming a capping layer, therein protective film, over the plurality of multilayers of reflecting films. Kozakai teaches (Paragraphs [0118-0126]) forming an absorption layer, therein an absorber film, over the capping layer. Kozakai teaches (Paragraph [0130]) forming a first photoresist layer, therein resist film, over portions of the absorption layer. Kozakai teaches (Paragraphs [0131-0132]) patterning portions of the first photoresist layer and the absorption layer, thereby forming first openings in the absorption layer, wherein the first openings expose portions of the capping layer. Kozakai teaches (Paragraphs [0131-0133]) removing remaining portions of the first photoresist layer. Kozakai teaches (Paragraph [0147]) forming a second photoresist layer, therein a resist film, over portions of the absorption layer, wherein the second photoresist layer covers at least the first openings. Kozakai teaches (Paragraphs [0147-0149]) patterning portions of the absorption layer and the capping layer and the plurality of multilayer of reflecting films not covered by the second photoresist layer, thereby forming second openings, wherein the second openings expose portions of the protection layer. Kozakai teaches (Paragraphs [0147-0149]) removing the second photoresist layer. Kozakai teaches (Paragraph [0127]) forming the substrate over a blind layer, therein rear surface conductive film, wherein the blind layer is a CrN layer. Kozakai teaches (Paragraphs [0086-0104]) forming the protection layer that includes a layer of RuN, RuB, TaBO, Si3N4, Al2O3, TaON, SiC, TiO2 or SiN. Kozakai teaches (Paragraphs [0086-0104]) forming the protection layer that includes a layer of RuN, RuB, TaBO, Si3N4, Al2O3, TaON, SiC, TiO2 or SiN having a thickness of 1 nm to 10 nm. Kozakai teaches (Paragraphs [0105-0111]) forming the plurality of multilayers of reflecting films that comprises .

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
23.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 9-10, 13-17, 24-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (United States Patent Publication No. US 2013/0337370 A1), hereinafter Lee, and in further view of Gallagher et al. (United States Patent Publication No. US 2014/0051015 A1), hereinafter Gallagher.
25.	Regarding Claims 9-10, 13-16, Lee teaches (Paragraph [0010]) a method of fabricating a photomask, therein also referred to as a reflective mask. Lee teaches (Paragraph [0018]) forming a plurality of multilayers of reflecting films over a substrate, therein a reflective layer.  Lee teaches (Paragraphs [0018]) forming a capping layer, therein protective film, over the plurality of multilayers of reflecting films. Lee teaches (Paragraph [0019]) forming an absorption layer, therein an absorptive layer, over the capping layer. Lee teaches (Paragraph [0019]) forming a first photoresist layer, therein a photoresist layer, over portions of the absorption layer. Lee teaches (Paragraphs [0021-0023]) 
26.	However, Lee fails to teach forming a protection layer inside the second openings. Furthermore, Lee also fails to teach forming the protection layer further includes forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films.
27.	Gallagher teaches (Fig. 12, Paragraph [0043]) forming a protection layer, therein referred to as a protective film, inside the second openings. Furthermore, Gallagher teaches (Fig. 12, Paragraph [0043]) forming the protection layer covering sidewalls of the second openings formed by the absorption layer, therein referred to as the absorber layer, the capping layer, therein referred to as the buffer layer, and the plurality of multilayer of reflecting films, therein referred to as the multilayer reflective film. 
28.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gallagher wherein forming a protection layer inside the second openings and wherein forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films. Doing so would result in a protection layer inside the second openings which protects the plurality of multilayer of reflecting films, as recognized by Gallagher.
29.	Regarding Claims 24-25 and 28-29, Lee teaches (Paragraph [0010]) a method of fabricating a photomask, therein also referred to as a reflective mask. Lee teaches (Paragraph [0018]) forming a plurality of multilayers of reflecting films over a substrate, therein a reflective layer.  Lee teaches (Paragraphs [0018]) forming a capping layer, therein protective film, over the plurality of multilayers of reflecting films. Lee teaches (Paragraph [0019]) forming an absorption layer, therein an absorptive layer, over the capping layer. Lee teaches (Paragraph [0019]) forming a first photoresist layer, therein a photoresist layer, over portions of the absorption layer. Lee teaches (Paragraphs [0021-0023]) patterning portions of the first photoresist layer and the absorption layer, thereby forming first openings in the absorption layer, wherein the first openings expose portions of the capping layer. Lee teaches (Paragraph [0023]) removing, therein referred to as stripping, remaining portions of the first photoresist layer. Lee teaches (Paragraph [0024]) forming a second photoresist layer over portions of the absorption layer, wherein the second photoresist layer covers at least the first openings. Lee teaches (Paragraphs [0024-0027]) patterning portions of the absorption layer and the capping layer and the plurality of multilayer of reflecting films not covered by the second photoresist layer, thereby forming second openings, wherein the second openings expose portions of the protection layer. Lee teaches (Paragraphs [0027]) removing, therein referred to as stripping, the second photoresist layer. Lee teaches 
30.	However, Lee fails to teach forming a protection layer inside the second openings. Furthermore, Lee also fails to teach forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films.
31.	Gallagher teaches (Fig. 12, Paragraph [0043]) forming a protection layer, therein referred to as a protective film, inside the second openings. Furthermore, Gallagher teaches (Fig. 12, Paragraph [0043]) forming the protection layer covering sidewalls of the second openings formed by the absorption layer, therein referred to as the absorber layer, the capping layer, therein referred to as the buffer layer, and the plurality of multilayer of reflecting films, therein referred to as the multilayer reflective film. Gallagher teaches (Paragraph [0043]) that forming the protection layer protects the plurality of multilayer of reflecting films.
32.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gallagher wherein forming a protection layer inside the second openings and wherein forming the protection layer covering sidewalls of the second openings formed by the absorption layer, the capping layer, and the plurality of multilayer of reflecting films. Doing so would result in a protection layer inside the second openings which protects the plurality of multilayer of reflecting films, as recognized by Gallagher.

33.	Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (United States Patent Publication No. US 2013/0337370 A1), hereinafter Lee, and in further view of Gallagher et al. (United States Patent Publication No. US 2014/0051015 A1), hereinafter Gallagher, and in further view of Deweerd (United States Patent Publication No. US 2012/0141923 A1), hereinafter Deweerd.
34.	Regarding Claims 11-12, Lee in further view of Gallagher teaches all of the lements of the present claimed inventions as set forth in Claim 9 above. Lee in further view of Gallagher, however, is silent as to the composition and/or thickness of the protective film.
35.	Deweerd teaches (Paragraph [0013]) forming the protection layer, therein referred to as the protective capping layer, includes a layer of Al2O3, SiC, TiO2 or SiN. Furthermore, Deweerd teaches (Paragraphs [0013, 0029, and 0031]) forming the protection layer that includes the layer of Al2O3, SiC, TiO2 or SiN has a thickness of 1 nm to 2 nm. Deweerd teaches (Paragraph [0023]) that the protective capping layer of such compositions and thicknesses increases the photomask’s durability, thereby increasing the lifespan of the photomask, and enables more aggressive cleaning methods of the photomask.
36.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in further view of Gallagher to incorporate the teachings of Deweerd wherein forming the protection layer includes a layer of Al2O3, SiC, TiO2 or SiN and wherein forming the protection layer that includes the layer of Al2O3, SiC, TiO2 or SiN has a thickness of 1 nm to 2 nm. Doing so would result in an increase in the photomask’s durability and the enablement of using more aggressive cleaning methods of the photomask, as recognized by Deweerd.
37.	Regarding Claims 26-27, Lee in further view of Gallagher teaches all of the lements of the present claimed inventions as set forth in Claim 4 above. Lee in further view of Gallagher, however, is silent as to the composition and/or thickness of the protective film.
38.	Deweerd teaches (Paragraph [0013]) forming the protection layer, therein referred to as the protective capping layer, includes a layer of Al2O3, SiC, TiO2 or SiN. Furthermore, Deweerd teaches (Paragraphs [0013, 0029, and 0031]) forming the protection layer that includes the layer of Al2O3, SiC, 2 or SiN has a thickness of 1 nm to 2 nm. Deweerd teaches (Paragraph [0023]) that the protective capping layer of such compositions and thicknesses increases the photomask’s durability, thereby increasing the lifespan of the photomask, and enables more aggressive cleaning methods of the photomask.
39.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in further view of Gallagher to incorporate the teachings of Deweerd wherein forming the protection layer includes a layer of Al2O3, SiC, TiO2 or SiN and wherein forming the protection layer that includes the layer of Al2O3, SiC, TiO2 or SiN has a thickness of 1 nm to 2 nm. Doing so would result in an increase in the photomask’s durability and the enablement of using more aggressive cleaning methods of the photomask, as recognized by Deweerd.

Conclusion
40.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
41.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
42.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737